UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4671


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RAMON R. HOPE,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, Senior District
Judge. (0:05-cr-00095-MBS-1)


Submitted:   May 21, 2015                     Decided:   July 7, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Duncan, AUSTIN & ROGERS, P.A., Columbia, South Carolina,
for Appellant. William N. Nettles, United States Attorney, Jimmie
Ewing, William E. Day, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ramon R. Hope appeals the district court’s order revoking his

supervised release.      Hope contends that the evidence supporting

the supervised release revocation was seized in violation of his

Fourth Amendment rights and that the district court erred in

declining to apply the exclusionary rule.          Finding no reversible

error, we affirm.

        A district court’s decision to revoke supervised release is

reviewed for abuse of discretion.         United States v. Pregent, 190

F.3d 279, 282 (4th Cir. 1999).          In considering the denial of a

motion to suppress, we review the district court’s factual findings

for clear error and its legal conclusions de novo.         United States

v. Brown, 757 F.3d 183, 190 (4th Cir.), cert. denied, 135 S. Ct.

229 (2014).

        Hope’s claim that the evidence should have been suppressed

fails because the exclusionary rule does not apply in supervised

release revocation proceedings.         See Pa. Bd. of Prob. & Parole v.

Scott, 524 U.S. 357, 365 (1998) (stating that “exclusionary rule

.   .    .   is   incompatible   with     the   traditionally   flexible,

administrative procedures of parole revocation”); United States v.

Armstrong, 187 F.3d 392, 393-95 (4th Cir. 1999) (applying Scott in

context of federal supervised release revocation proceedings).

Other circuits have recognized an exception to this rule in the

case of police harassment.       See, e.g., United States v. Charles,

                                    2
531 F.3d 637, 640 (8th Cir. 2008); United States v. Montez, 952

F.2d 854, 857 (5th Cir. 1992); United States v. Farmer, 512 F.2d

160, 162 (6th Cir. 1975).     We conclude that the facts of this case

do not support the application of such an exception.

     We therefore affirm the district court’s order.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3